38 F.3d 1213NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
In re Roger Gomez ALSTON, Petitioner.
No. 94-8025.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 25, 1994
Decided Oct. 13, 1994.

Roger Gomez Alston, Petitioner Pro Se.
PETITION DENIED.
Before RUSSELL and MICHAEL, Circuit Judges, and PHILLIPS, Senior Circuit Judge.

PER CURIAM

1
Roger Gomez Alston petitions this Court for a writ of mandamus to compel the magistrate judge to order a response to his 28 U.S.C. Sec. 2254 (1988) petition from two of three named Respondents.  Mandamus is available only in extraordinary circumstances, and is not appropriate when there are other means by which a petitioner may obtain the requested relief.   In re Beard, 811 F.2d 818, 826 (4th Cir.1987).  Here, Alston could appeal the dismissal of the habeas petition after a final order has been entered by the district court in the case.  In addition, this Court will not direct the action of state actors through mandamus.   Gurley v. Superior Ct. of Mecklenburg Cty., 411 F.2d 586, 587 (4th Cir.1969).


2
Accordingly, although we grant leave to proceed in forma pauperis, we deny Alston's petition for a writ of mandamus.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

PETITION DENIED